Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 16, 2020

The Court of Appeals hereby passes the following order:

A20A1497. IN RE ESTATE OF LEONA DOBOS-ZYWICS.

      The Probate Court of Bartow County entered an order finding that heir Joseph
Zywics and his attorney had defrauded the estate of Leona Dobos-Zywics in violation
of a consent order. The court set aside multiple deeds, ordered repayment of certain
funds, and found that Zywics was disinherited. Zywics filed notices of appeal to this
Court and to the superior court. Appellee Lisa Ann Noel has filed a motion to dismiss.
      As a threshold matter, we note that an order of the Probate Court of Bartow
County may be appealed directly to the Court of Appeals.1 However, the order must
be final. See OCGA § 5-6-34 (a) (1) (appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court
below”);OCGA § 15-9-123 (a) (the provisions of Chapter 6 of Title 5 apply to
probate appeals). Here, the trial court’s order expressly reserved issues pertaining to
attorney fees and punitive damages. The action thus remains pending below, and
Zywics was required to use the interlocutory appeal procedures – including obtaining
a certificate of immediate review from the trial court – to obtain review of the order



      1
        Under OCGA § 15-9-123 (a), a party in a civil case in probate court shall have
the right of appeal to an appellate court without first seeking review in superior court.
See Ellis v. Johnson, 291 Ga. 127, 128 n.1 (728 SE2d 200) (2012). A probate court
is defined as “a probate court of a county having a population of more than 90,000
persons according to the United States decennial census of 2010 or any future such
census.” OCGA § 15-9-120 (2). As of the 2010 census, Bartow County had a
population of 100,157.
he seeks to appeal. See OCGA § 5-6-34 (b); In re Estate of Sims, 246 Ga. App. 451,
452 (540 SE2d 650) (2000).
      Zywics’s failure to comply with the interlocutory appeal procedures deprives
us of jurisdiction over this premature direct appeal. Accordingly, the motion to
dismiss is hereby GRANTED, and this appeal is hereby DISMISSED. See id.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.